
	
		II
		112th CONGRESS
		1st Session
		S. 1545
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2011
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate Taiwan as a visa waiver program country
		  under section 217(c) of the Immigration and Nationality Act.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The United States
			 enjoys a friendly and mutually beneficial relationship with Taiwan. Solid
			 commercial, educational, and cultural ties between the United States and Taiwan
			 could be further strengthened by the inclusion of Taiwan in the United States
			 Visa Waiver Program.
			(2)As a
			 full-fledged, stable democracy, Taiwan shares with the United States a
			 commitment to democracy, human rights, the rule of the law, and a market-based
			 economy.
			(3)Taiwan is the
			 United States ninth largest trading partner and a key export market in almost
			 every major sector. Trade in commercial goods between Taiwan and the United
			 States totaled nearly $62,000,000,000 in 2010.
			(4)The United States
			 and Taiwan have long maintained close and productive cooperation in science and
			 technology. Since 1979, the United States and Taiwan have signed more than 190
			 science and technology agreements under the framework of the Taipei Economic
			 and Cultural Representative Office and the American Institute in Taiwan.
			(5)Taiwan has worked
			 very closely with the United States in the field of education. More than 26,000
			 Taiwanese studied at colleges and universities in the United States during
			 2010.
			(6)These important
			 relationships generate significant interpersonal contact and travel. In 2009,
			 people from Taiwan made more than 500,000 trips to the United States.
			(7)If allowed to
			 participate in the Visa Waiver Program, holders of Taiwan passports could
			 travel to the United States without the expense and time consuming process of
			 obtaining a visa, which is expected to boost the number of visits for
			 sightseeing and business purposes. Taiwanese travel to the United Kingdom and
			 New Zealand increased by 35 to 40 percent after those countries waived visa
			 obligations. Tourism revenue would increase by an estimated $1,800,000,000 by
			 waiving visa requirements for Taiwanese travelers to the United States.
			(8)Taiwan has
			 already exempted United States passport holders from visa requirements for
			 visits up to 30 days. By extending similar privileges to Taiwanese travelers,
			 the United States could facilitate people-to-people contacts, enhance cultural
			 links, and expand business opportunities and tourism.
			(9)During fiscal
			 year 2010, Taiwan’s United States visa refusal rate was 2.2 per cent, which is
			 well below the maximum allowable 3 percent rate for refusals of United States
			 nonimmigrant visitor visa applications under the Visa Waiver Program.
			(10)Taiwan has a
			 high Human Development Index, which indicates that it has a high income
			 economy.
			(11)The Government
			 of Taiwan has actively pursued the resumption of mutual trust between Taiwan
			 and the United States at the highest levels.
			(12)Census figures
			 show that there were about 230,000 Taiwanese residing in the United States in
			 2010, while unofficial reports put that figure at 500,000.
			(13)S. Con. Res. 17
			 was introduced on May 12, 2011, to express the sense of Congress that Taiwan
			 should be accorded observer status in the International Civil Aviation
			 Organization and has since been voted favorably out of the
			 Committee on Foreign Relations of the
			 Senate.
			(14)Taiwanese
			 citizens who are in possession of a machine readable passport and have
			 completed Form I–736 (Guam-CNMI Visa Waiver Information Form) and Form I–94
			 (Arrival-Departure Record) may enter Guam or the Commonwealth of the Northern
			 Mariana Islands without a visa under a visa waiver program that applies to
			 these United States territories.
			2.Designating
			 Taiwan as a Visa Waiver Program countryNotwithstanding section 217(c) of the
			 Immigration and Nationality Act (8 U.S.C. 1187(c)), Taiwan shall be deemed to
			 be a designated program country for purposes of the Visa Waiver Program
			 established under section 217 of such Act.
		
